Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

1.          The amendment filed on 6/30/2022 has been entered except for the replacement paragraph [0050] in which the paragraph number is misidentified.
2.         The terminal disclaimer filed on 6/30/2022 has been disapproved.  Please see below.  

    PNG
    media_image1.png
    478
    1207
    media_image1.png
    Greyscale


Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0051], line 2, reference numeral “15” is not found in any drawings.  
Appropriate correction is required.
Claim Objection 
Claim 21 is objected to because of the following informalities:
(1) In claim 21, line 2, “one another” should read --each other--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 1-5, 7, 9-10 and 12-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 1, lines 9-10, “a first detent” and “a second detent” are vague and indefinite.  The terms should read --a first detent of the housing-- and --a second detent of the housing--, respectively.
           (2) In claims 2, 3 and 21, “said slide member” has no clear antecedent basis.  It appears the phrase should read --said slider--.  Note line 8 of claim 1.
           (3) In claim 12, line 9, “said rear blade opening” lacks antecedent basis and should read --said second blade opening--. 
           (4) In claim 21, line 2, “comprising” is unclear and should read --the knife further comprising--. 
           (5) In claim 21, lines 3 and 4, “fourth detent” should read --the fourth detent-- since it refers to the one previously cited.
           (6) In claim 22, line 2, “a longitudinally extending bearing surface” is vague and should read --a longitudinally extending bearing surface of the housing--.  Note paragraph [0059], lines 1-3 of the specification.

Claim Rejection - Nonstatutory double patenting rejection
1.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.       Claims 1-4, 9, 10 and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-17 of copending Application No. 16/999,653.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 9, 10 and 12-19 of this instant application have a broader scope than claims 1-4 and 6-17 of the ‘653 application.  In addition, the two applications recite substantially the same invention and differ in breadth of terminology used.  For example, this instant application uses “a slider” (in claim 1) and “a slider assembly (in claim 12) rather than “a first mechanism” used in claims 1 and 10 of the ‘653 application for performing the same cited function.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724